DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 20 is objected to because it uses the phrase “comprised by a matrix of a material dissolvable or swellable in aqueous body fluid.” Specifically, it is unclear how the “bundle or array [of microelectrodes]” can itself be “comprised by a matrix of a material dissolvable or swellable in aqueous body fluid.” It is suggested this phrase be rewritten to say, “wherein the bundle or array is formed by incorporating the set of two or more microelectrodes into a matrix of a material dissolvable or swellable in aqueous body fluid.”

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) because the claim limitations recite sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are found in: 
Claims 1, 4, and 10 which use the word “means.” However, these claims use the word means in connection the word “radiative” and clarify further that such “radiative means” are “CT or X-ray” and therefore provide sufficient structure, material or acts to perform the claimed function. Therefore, these limitations does not invoke interpretation under 35 U.S.C. 112(f).
Because these claim limitations are not being interpreted under 35 U.S.C. 112(f) they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have these limitations interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitations to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitations do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-24 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1:
The phrase “microelectrode being comprised by a set of two or more microelectrodes … the microelectrodes being of a design” is used. This renders the claim indefinite under 35 U.S.C. 112(b) because this phrase fails to particularly point out or distinctly define what the metes and bounds of the patent will cover. Specifically, it is unclear how the “design” requirement modifies the “microelectrodes.” For instance, it is unclear whether the term “design” requires that each “microelectrode” itself has a particular design or whether the “set of two or more microelectrodes” together have a particular design or both.
The term “similar design” is a relative term which renders the claim indefinite. The term “similar design” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, the lack of particularity or distinction as to level of “similarity” between designs required to satisfy this limitation renders the claim indefinite. For instance, it is unclear whether two designs which differ by an amount expected given variances in manufacturing tolerance would be sufficiently similar.
The phrase “a method of identifying, by radiative means, a microelectrode … the microelectrodes being of a design … that does not allow identification by such means” is used. This renders the claim indefinite under 35 U.S.C. 112(b) because this phrase fails to particularly point out or distinctly define what the metes and bounds of the patent will cover. Specifically, it is unclear whether or not the microelectrodes are identifiable by radiative means.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “within a distance from the distal end comprised by 10 % or less … of the electrode body length” and the claim also recites “within a distance from the distal end comprised … in particular by 5 % or less, most preferred by 2 % or less, of the electrode body length” which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims (in particular by 5 % or less, most preferred by 2 % or less, of the electrode body length).
Regarding claim 5, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation “wherein the bundle or array comprises three or more microelectrodes,” and the claim also recites “more preferred four or more microelectrodes” which is the narrower statement of the range/limitation. . The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 9, the phrase “wherein the matrix is of cylindrical form narrowing towards its distal end” is used. This renders the claim indefinite under 35 U.S.C. 112(b) because this phrase fails to particularly point out or distinctly define what the metes and bounds of the patent will cover. Specifically, it is unclear how the matrix can have both a “cylindrical form” and “narrow[] towards its distal end.”
Regarding claim 10, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 10 recites the broad recitation “within a distance from the distal end comprised by 10 % or less … of the electrode body length” and the claim also recites “within a distance from the distal end comprised by … 5 % or less, most preferred by 2 % or less, of the electrode body length” which is the narrower statement of the range/limitation. . The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 14, the term “substantially around the electrode body” is used and is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, it is unclear what amount the “annular form” would need to extend around the electrode body for it to be considered substantial. 
Regarding claim 15, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Particularly, the use of “such as” makes it unclear whether “the group consisting of noble metal[s]” is intended to include “copper, chromium, iridium, tungsten, [and] stainless steel.” It is suggested that this phrase be rewritten to say, “wherein the metal is a noble metal, chromium, tungsten, or stainless steel.”
Regarding claim 21, the phrase “the matrix is of cylindrical form having a proximal end and a distal end towards which it is narrowing” is used. This renders the claim indefinite under 35 U.S.C. 112(b) because this phrase fails to particularly point out or distinctly define what the metes and bounds of the patent will cover. Specifically, it is unclear which end of the “cylindrical form … is narrowing.” For example, it is unclear whether the narrowing of the cylindrical form occurs at the “proximal end” or the “distal end.”  Furthermore, it is unclear how the matrix can have both a “cylindrical form” and be “narrowing.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 10, 11, 13, 15, 16, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Reymers  (US 2017/0143966 A1) in view of Masmanidis (US 9,622,676 B2).
	Regarding claim 1, Reymers discloses a method of identifying, by radiative means, a microelectrode upon its insertion into soft tissue, in particular nervous or endocrine tissue (See Reymers: Para. [0006] (clarifying that its disclosure regards, "selecting a target volume of brain tissue … [and] identifying at least one proposed trajectory for placement of the first stimulation lead based on the target volume and the at least one avoidance volume") and Para. [0023] (stating that the, "[i]dentifying [of] the at least one avoidance volume of brain tissue can comprise an image assessment performed by an image analyzer. The imaging procedure can be performed using an imaging device selected from the group consisting of ... X-ray ... [and] Ct-Scanner")), the microelectrode being comprised by a set of two or more microelectrodes (See Reymers: Para. [0006] (clarifying that its disclosure regards, "selecting a target volume of brain tissue … [and] identifying at least one proposed trajectory for placement of the first stimulation lead based on the target volume and the at least one avoidance volume") and Para. [0044] (providing that, "the method further comprises ... identifying at least one proposed second lead trajectory")) each comprising an electrically conducting electrode body (See Reymers: Para. [0043] (stating that, "the first stimulation lead ... comprises a stimulation element selected from the group consisting of: an electrode such as one or more electrodes configured to deliver electrical stimulation energy")), the microelectrodes being of a design, in particular of same or similar design, that does not allow identification by such means (See Reymers: Para. [0088] (providing that the, "[s]ystem 10 can comprise twin leads, such as leads 110a and 110b"); Fig. 1, Ref. Chars. 110a and 110b (Provided below)), 
the method comprising: providing the microelectrode with a unique pattern of a metal or comprising a metal detectable by computer tomography (CT) or X-ray (See Reymers: Para. [0083] (clarifying that, "[e]ach lead ... comprises one or more stimulation elements") and Para. [0084] (stating that the, "stimulation elements … can comprise … an electrode such as one or more electrodes configured to deliver electrical stimulation energy"); Fig. 1, Ref. Chars. 115a and 115b (showing a unique pattern with three or more sections separated from each other the sections extending in a longitudinal direction on each electrode; Provided below); Note that for the purposes of this examination "electrodes" are considered to have been well-understood by a person having ordinary skill in the art prior to the effective filing date to include metal detectable by computer tomography (CT) or X-ray.), the pattern comprising or consisting of three or more sections separated from each other disposed in an axial direction on the microelectrode body and/or on one or more insulating layers on the microelectrode body (See Reymers: Para. [0085] (providing that, "[s]timulations elements ... can comprise an array of two or more electrodes in a linear arrangement, such as a linear array of four stimulation elements"); Fig. 1, Ref. Chars. 115a and 115b (showing a unique pattern with three or more sections separated from each other the sections extending in a longitudinal direction on each electrode; Provided below)); 
inserting the set of microelectrodes into the tissue simultaneously or consecutively (See Reymers: Para. [0041] (stating that, "[p]lacing of the first stimulation lead can comprise positioning the first stimulation lead distal end approximately 1 cm or less beyond a ventricle of the brain"), Para. [0044] (clarifying that the, "method further comprises ... placing the second stimulation lead along a placement trajectory"), Para. [0135] (providing that the, "one or more stimulation leads can be each placed along a placement trajectory TR(PL)"), and Para. [0138] (stating that the method can include, "identifying multiple trajectories TR ... [and] placing the multiple stimulation leads along the associated placement trajectories TR(PL)"); 
identifying the microelectrode by radiative means, in particular CT or X-ray (See Reymers: Para. [0023] (stating that the, "[i]dentifying [of] the at least one avoidance volume of brain tissue can comprise an image assessment performed by an image analyzer. The imaging procedure can be performed using an imaging device selected from the group consisting of ... X-ray ... [and] Ct-Scanner") and Para. [0134] (providing that, "placement trajectory TR(PL) can be selected based on ... an assessment of the geometric relationship between a stimulation lead and one or more avoidance volumes")); 
wherein the unique pattern is disposed near the distal end of the electrode body ... of the electrode body length (See Reymers: Para. [0083] (stating that the, "[s]timulation elements 115 can be positioned proximate the distal end of a stimulation lead 110, such as on a distal portion of stimulation lead")), and therefore substantially what is described by claim 1.

    PNG
    media_image1.png
    1004
    919
    media_image1.png
    Greyscale

Reymers Figure 1
However, Reymers fails to disclose wherein the unique pattern is disposed near the distal end of the electrode body, that is, within a distance from the distal end comprised by 10 % or less, in particular by 5 % or less, most preferred by 2 % or less, of the electrode body length.
Nevertheless, Masmanidis teaches wherein the unique pattern is disposed near the distal end of the electrode body, that is, within a distance from the distal end comprised by 10 % or less, in particular by 5 % or less, most preferred by 2 % or less, of the electrode body length (See Masmanidis: Col. 8, Lines 59-61 (providing that the, "length of the shafts can be of any desirable length. In one embodiment, as shown in FIG. 7C, the shafts … [can be] 10 mm"); Fig. 7A (Provided below, emphasis added); Please note that for the purposes of this examination that while the Masmanidis reference does not explicitly disclose "wherein the unique pattern is disposed ... within a distance from the distal end comprised by 10 % or less, in particular by 5 % or less, most preferred by 2 % or less, of the electrode body length" this reference nevertheless teaches such limitation. This is because where the, "length of the shaft ... [is] 10mm" the unique pattern would only need to be, "disposed ... within a distance from the distal end" of 200 μm in order to satisfy the  "2 % or less, of the electrode body length" limitation. In light of the scale provided in Fig. 7A, the unique electrode pattern emphasized in the figure provided below is clearly disposed within a distance of 200 μm from the distal end and therefore within "2 % or less, of the electrode body length.").
The teachings of Reymers and the teachings of Masmanidis are considered to be analogous to the claimed invention because they are in the same field of identifying the disposition of a particular microelectrode implanted into soft tissue. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Reymers with the teachings of Masmanidis to provide for what is described in claim 1. This is because Masmanidis Column 15, Lines 50-53 describes that using an electrode design described in its disclosure improves the, "probability of detecting a spiking neuron in the vicinity of the probe ... [and that] signals impinging on both sides may be exploited to improve single unit isolation."

    PNG
    media_image2.png
    765
    939
    media_image2.png
    Greyscale

Masmanidis Figure 7A
Regarding claim 2, Reymers in view of Masmanidis teaches the method of claim 1 (See above discussion), wherein the unique pattern is either not disposed repetitively on the electrode body or, if disposed repetitively, is disposed in a unique number of repetitions on each electrode body of the set (See Masmanidis: Col. 5, Lines 26-28 (clarifying that, "the dual-side polished surface of the wafers allows … electrodes to be patterned … on one side"); Fig. 7A (Provided above, emphasis added)).
The teachings of Reymers and the teachings of Masmanidis are considered to be analogous to the claimed invention because they are in the same field of identifying the disposition of a particular microelectrode implanted into soft tissue. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Reymers with the teachings of Masmanidis to provide for what is described in claim 2. This is because Masmanidis Column 15, Lines 50-53 describes that using an electrode design described in its disclosure improves the, "probability of detecting a spiking neuron in the vicinity of the probe ... [and that] signals impinging on both sides may be exploited to improve single unit isolation."
Regarding claim 3, Reymers in view of Masmanidis teaches the method of any of claim 2 (See above discussion), wherein the electrode body is partially covered by a first polymer insulation layer (See Masmanidis: Col. 6, Lines 20-28 (providing that the, "starting material can be a silicon substrate … or non-semiconductor (e.g., glass, organic polymer, such as parylene, diamond, plastic, ceramic) substrate can also be used") and Col. 6, Lines 32-33 (stating that, "insulating layers may also be used")), the unique pattern being disposed on the first insulation layer (See Masmanidis: Col. 6, Lines 33-34 (clarifying that, "electrodes ... Are formed by lift off on the oxide layer")) and covered by a second insulation layer (See Masmanidis: Col. 6, Lines 50-51 (stating that, "a film of insulating material, such as a polymer film, such as parylene ... is deposited over electrodes")) or on the electrode body and covered by an insulation layer (See Masmanidis: Col. 6, Lines 20-28 (providing that the, "starting material can be a silicon substrate"), Col. 6, Lines 33-34 (clarifying that, "electrodes ... Are formed by lift off on the oxide layer"), and Col. 6, Lines 50-51 (stating that, "a film of insulating material, such as a polymer film, such as parylene ... is deposited over electrodes")).
The teachings of Reymers and the teachings of Masmanidis are considered to be analogous to the claimed invention because they are in the same field of identifying the disposition of a particular microelectrode implanted into soft tissue. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Reymers with the teachings of Masmanidis to provide for what is described in claim 3. This is because Masmanidis Column 15, Lines 50-53 describes that using an electrode design described in its disclosure improves the, "probability of detecting a spiking neuron in the vicinity of the probe ... [and that] signals impinging on both sides may be exploited to improve single unit isolation."
Regarding claim 7, Reymers in view of Masmanidis teaches the method of claim 1 (See above discussion), wherein the unique pattern comprises three or more sections separated from each other (See Reymers: Para. [0085] (providing that, "[s]timulations elements ... can comprise an array of two or more electrodes in a linear arrangement, such as a linear array of four stimulation elements"); Fig. 1, Ref. Chars. 115a and 115b (showing a unique pattern with three or more sections separated from each other the sections extending in a longitudinal direction on each electrode; Provided above)).
The teachings of Reymers and the teachings of Masmanidis are considered to be analogous to the claimed invention because they are in the same field of identifying the disposition of a particular microelectrode implanted into soft tissue. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Reymers with the teachings of Masmanidis to provide for what is described in claim 7. This is because Masmanidis Column 15, Lines 50-53 describes that using an electrode design described in its disclosure improves the, "probability of detecting a spiking neuron in the vicinity of the probe ... [and that] signals impinging on both sides may be exploited to improve single unit isolation."
Regarding claim 10, Reymers discloses a microelectrode provided with a metallic pattern for identification of the microelectrode by radiative means upon implantation into soft tissue, in particular nervous or endocrine tissue (See Reymers: Para. [0006] (clarifying that its disclosure regards, "selecting a target volume of brain tissue … [and] identifying at least one proposed trajectory for placement of the first stimulation lead based on the target volume and the at least one avoidance volume"), Para. [0085] (providing that, "[s]timulations elements ... can comprise an array of two or more electrodes in a linear arrangement, such as a linear array of four stimulation elements"), Para. [0023] (stating that the, "[i]dentifying [of] the at least one avoidance volume of brain tissue can comprise an image assessment performed by an image analyzer. The imaging procedure can be performed using an imaging device selected from the group consisting of ... X-ray ... [and] Ct-Scanner"), and Para. [0134] (providing that, "placement trajectory TR(PL) can be selected based on ... an assessment of the geometric relationship between a stimulation lead and one or more avoidance volumes"); Fig. 1, Ref. Chars. 115a and 115b (showing a unique pattern with three or more sections separated from each other the sections extending in a longitudinal direction on each electrode; Provided above)), the microelectrode comprising an oblong electrically conducting body (See Reymers: Para. [0088] (providing that the, "[s]ystem 10 can comprise twin leads, such as leads 110a and 110b") and Para. [0043] (stating that, "the first stimulation lead ... comprises a stimulation element selected from the group consisting of: an electrode such as one or more electrodes configured to deliver electrical stimulation energy"); Fig. 1, Ref. Chars. 110a and 110b (showing the leads with an oblong body; Provided above)), the pattern comprising three or more sections comprising a metal, the sections extending in a longitudinal direction of the electrode body (See Reymers: Para. [0085] (providing that, "[s]timulations elements ... can comprise an array of two or more electrodes in a linear arrangement, such as a linear array of four stimulation elements"); Fig. 1, Ref. Chars. 115a and 115b (showing a unique pattern with three or more sections separated from each other the sections extending in a longitudinal direction on each electrode; Provided above)) … wherein the pattern is disposed near the distal end of the electrode body ... of the electrode body length (See Reymers: Para. [0083] (stating that the, "[s]timulation elements 115 can be positioned proximate the distal end of a stimulation lead 110, such as on a distal portion of stimulation lead")), and therefore substantially what is described by claim 10.
However, Reymers fails to disclose the sections extending in a longitudinal direction of the electrode body and being disposed on the electrode body and/or on a portion of the electrode body covered by a non-conducting coat of polymer material … wherein the pattern is disposed near the distal end of the electrode body, that is, within a distance from the distal end comprised by 10 % or less, in particular by 5 % or less, most preferred by 2 % or less, of the electrode body length.
Nevertheless, Masmanidis teaches the sections extending in a longitudinal direction of the electrode body and being disposed on the electrode body and/or on a portion of the electrode body covered by a non-conducting coat of polymer material (See Masmanidis : Col. 6, Lines 20-28 (providing that the, "starting material can be a silicon substrate … or non-semiconductor (e.g., glass, organic polymer, such as parylene, diamond, plastic, ceramic) substrate can also be used"), Col. 6, Lines 32-33 (stating that, "insulating layers may also be used"), Col. 6, Lines 33-34 (clarifying that, "electrodes ... are formed by lift off on the oxide layer"), and Col. 6, Lines 50-51 (stating that, "a film of insulating material, such as a polymer film, such as parylene ... is deposited over electrodes")) … wherein the pattern is disposed near the distal end of the electrode body, that is, within a distance from the distal end comprised by 10 % or less, in particular by 5 % or less, most preferred by 2 % or less, of the electrode body length (See Masmanidis : Col. 8, Lines 59-61 (providing that the, "length of the shafts can be of any desirable length. In one embodiment, as shown in FIG. 7C, the shafts … [can be] 10 mm"); Fig. 7A (Provided below, emphasis added); Please note that for the purposes of this examination that while the Masmanidis reference does not explicitly disclose "wherein the unique pattern is disposed ... within a distance from the distal end comprised by 10 % or less, in particular by 5 % or less, most preferred by 2 % or less, of the electrode body length" this reference nevertheless teaches such limitation. This is because where the, "length of the shaft ... [is] 10mm" the unique pattern would only need to be, "disposed ... within a distance from the distal end" of 200 μm in order to satisfy the  "2 % or less, of the electrode body length" limitation. In light of the scale provided in Fig. 7A, the unique electrode pattern emphasized in the figure provided below is clearly disposed within a distance of 200 μm from the distal end and therefore within "2 % or less, of the electrode body length.").
The teachings of Reymers and the teachings of Masmanidis are considered to be analogous to the claimed invention because they are in the same field of identifying the disposition of a particular microelectrode implanted into soft tissue. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Reymers with the teachings of Masmanidis to provide for what is described in claim 10. This is because Masmanidis Column 15, Lines 50-53 describes that using an electrode design described in its disclosure improves the, "probability of detecting a spiking neuron in the vicinity of the probe ... [and that] signals impinging on both sides may be exploited to improve single unit isolation."
Regarding claim 11, Reymers in view of Masmanidis teaches the microelectrode of claim 10 (See above discussion), wherein the pattern is disposed on a first non-conducting coat of polymer material covering a distal portion of the microelectrode body (See Masmanidis: Col. 6, Lines 20-28 (providing that the, "starting material can be a … non-semiconductor (e.g., glass, organic polymer, such as parylene, diamond, plastic, ceramic) substrate can also be used") and Col. 6, Lines 33-34 (clarifying that, "electrodes ... Are formed by lift off on the oxide layer")); wherein the sections are covered by a second non-conducting coat of a polymer material (See Masmanidis: Col. 6, Lines 50-51 (stating that, "a film of insulating material, such as a polymer film, such as parylene ... is deposited over electrodes")); or wherein the pattern is disposed on the electrode body and covered by non-conducting coat of a polymer material (See Masmanidis: Col. 6, Lines 20-28 (providing that the, "starting material can be a silicon substrate"), Col. 6, Lines 33-34 (clarifying that, "electrodes ... Are formed by lift off on the oxide layer"), and Col. 6, Lines 50-51 (stating that, "a film of insulating material, such as a polymer film, such as parylene ... is deposited over electrodes")).
The teachings of Reymers and the teachings of Masmanidis are considered to be analogous to the claimed invention because they are in the same field of identifying the disposition of a particular microelectrode implanted into soft tissue. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Reymers with the teachings of Masmanidis to provide for what is described in claim 11. This is because Masmanidis Column 15, Lines 50-53 describes that using an electrode design described in its disclosure improves the, "probability of detecting a spiking neuron in the vicinity of the probe ... [and that] signals impinging on both sides may be exploited to improve single unit isolation."
Regarding claim 13, Reymers in view of Masmanidis teaches the microelectrode of claim 10 (See above discussion), wherein a section is formed by a metal layer (See Reymers: Para. [0083] (clarifying that, "[e]ach lead ... comprises one or more stimulation elements") and Para. [0084] (stating that the, "stimulation elements … can comprise … an electrode such as one or more electrodes configured to deliver electrical stimulation energy")).
The teachings of Reymers and the teachings of Masmanidis are considered to be analogous to the claimed invention because they are in the same field of identifying the disposition of a particular microelectrode implanted into soft tissue. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Reymers with the teachings of Masmanidis to provide for what is described in claim 13. This is because Masmanidis Column 15, Lines 50-53 describes that using an electrode design described in its disclosure improves the, "probability of detecting a spiking neuron in the vicinity of the probe ... [and that] signals impinging on both sides may be exploited to improve single unit isolation."
Regarding claim 15, Reymers in view of Masmanidis teaches the microelectrode of claim 10 (See above discussion), wherein the metal is selected from the group consisting of noble metal such as gold or platinum, copper, chromium, iridium, tungsten, stainless steel (See Masmanidis: Col. 6, Lines 33-39 (clarifying that the, "electrodes ... are formed by lift off on the oxide layer ... The metallization can be carried out, for example, in a thermal evaporator and comprise a 30 Å of chromium adhesion layer followed by 1500 Å of gold. Any suitable metals, such as noble metals, can be used. The noble metal can include, platinum, gold, iridium, or a combination thereof")).
The teachings of Reymers and the teachings of Masmanidis are considered to be analogous to the claimed invention because they are in the same field of identifying the disposition of a particular microelectrode implanted into soft tissue. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Reymers with the teachings of Masmanidis to provide for what is described in claim 15. This is because Masmanidis Column 15, Lines 50-53 describes that using an electrode design described in its disclosure improves the, "probability of detecting a spiking neuron in the vicinity of the probe ... [and that] signals impinging on both sides may be exploited to improve single unit isolation."
Regarding claim 16, Reymers in view of Masmanidis teaches the microelectrode of claim 10 (See above discussion), wherein the electrode body is cylindrical (See Reymers: Para. [0092] (stating that the, "[l]ead 110 can comprise a catheter or other hollow tube, and stimulation element 115 can comprise a distal  portion ( e.g. the distal end) of the catheter")).
The teachings of Reymers and the teachings of Masmanidis are considered to be analogous to the claimed invention because they are in the same field of identifying the disposition of a particular microelectrode implanted into soft tissue. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Reymers with the teachings of Masmanidis to provide for what is described in claim 16. This is because Masmanidis Column 15, Lines 50-53 describes that using an electrode design described in its disclosure improves the, "probability of detecting a spiking neuron in the vicinity of the probe ... [and that] signals impinging on both sides may be exploited to improve single unit isolation."
Regarding claim 23, Reymers in view of Masmanidis teaches a set of three or more microelectrodes of claim 10 (See above discussion), wherein each microelectrode is provided with a unique pattern capable of being recognized by CT or X-ray (See Reymers: Para. [0085] (providing that, "[s]timulations elements ... can comprise an array of two or more electrodes in a linear arrangement, such as a linear array of four stimulation elements"), Para. [0023] (stating that the, "[i]dentifying [of] the at least one avoidance volume of brain tissue can comprise an image assessment performed by an image analyzer. The imaging procedure can be performed using an imaging device selected from the group consisting of ... X-ray ... [and] Ct-Scanner") , and Para. [0134] (providing that, "placement trajectory TR(PL) can be selected based on ... an assessment of the geometric relationship between a stimulation lead and one or more avoidance volumes"); Fig. 1, Ref. Chars. 115a and 115b (showing a unique pattern with three or more sections separated from each other the sections extending in a longitudinal direction on each electrode; Provided above)).
The teachings of Reymers and the teachings of Masmanidis are considered to be analogous to the claimed invention because they are in the same field of identifying the disposition of a particular microelectrode implanted into soft tissue. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Reymers with the teachings of Masmanidis to provide for what is described in claim 23. This is because Masmanidis Column 15, Lines 50-53 describes that using an electrode design described in its disclosure improves the, "probability of detecting a spiking neuron in the vicinity of the probe ... [and that] signals impinging on both sides may be exploited to improve single unit isolation."
Regarding claim 24, Reymers in view of Masmanidis teaches use of the set of claim 23 (See above discussion)for consecutive implantation of its microelectrodes into soft tissue (See Reymers: Para. [0041] (stating that, "[p]lacing of the first stimulation lead can comprise positioning the first stimulation lead distal end approximately 1 cm or less beyond a ventricle of the brain"), Para. [0044] (clarifying that the, "method further comprises ... placing the second stimulation lead along a placement trajectory"), Para. [0135] (providing that the, "one or more stimulation leads can be each placed along a placement trajectory TR(PL)"), and Para. [0138] (stating that the method can include, "identifying multiple trajectories TR ... [and] placing the multiple stimulation leads along the associated placement trajectories TR(PL)")), in particular nervous or endocrine tissue (See Reymers: Para. [0006] (clarifying that its disclosure regards, "selecting a target volume of brain tissue … [and] identifying at least one proposed trajectory for placement of the first stimulation lead based on the target volume and the at least one avoidance volume")).
The teachings of Reymers and the teachings of Masmanidis are considered to be analogous to the claimed invention because they are in the same field of identifying the disposition of a particular microelectrode implanted into soft tissue. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Reymers with the teachings of Masmanidis to provide for what is described in claim 24. This is because Masmanidis Column 15, Lines 50-53 describes that using an electrode design described in its disclosure improves the, "probability of detecting a spiking neuron in the vicinity of the probe ... [and that] signals impinging on both sides may be exploited to improve single unit isolation."
Claims 4-6, 9, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Reymers in view of Masmanidis as applied to claims 1, 3, and 10 above, and further in view of Schouenborg (US 8,386,006 B2).
Regarding claim 4, Reymers in view of Masmanidis teaches the method of claim 3 with simultaneous insertion (See above discussion) … determining the position the unique pattern by radiative means, in particular CT or X-ray (See Reymers: Para. [0006] (clarifying that its disclosure regards, "selecting a target volume of brain tissue … [and] identifying at least one proposed trajectory for placement of the first stimulation lead based on the target volume and the at least one avoidance volume"), Para. [0134] (providing that, "placement trajectory TR(PL) can be selected based on ... an assessment of the geometric relationship between a stimulation lead and one or more avoidance volumes"), and Para. [0023] (stating that the, "[i]dentifying [of] the at least one avoidance volume of brain tissue can comprise an image assessment performed by an image analyzer. The imaging procedure can be performed using an imaging device selected from the group consisting of ... X-ray ... [and] Ct-Scanner")), and therefore substantially what is described by claim 4.
However, Reymers in view of Masmanidis fails to teach comprising: incorporating the set of two or more microelectrodes into a matrix of a material dissolvable or swellable in aqueous body fluid to form a microelectrode bundle or array; inserting the bundle or the array into soft tissue; upon dissolution or swelling of the matrix material determining the position the unique pattern by radiative means, in particular CT or X-ray.
Nevertheless, Schouenborg teaches comprising: incorporating the set of two or more microelectrodes into a matrix of a material dissolvable or swellable in aqueous body fluid to form a microelectrode bundle or array (See Schouenborg: Col. 3, Lines 57-67 (providing that to, "facilitate insertion into tissue the electrode of the invention is at least partially embedded in a rigid or substantially rigid body of a biocompatible matrix material ... [and the] matrix body comprises or consists of a solid matrix material that is soluble or biodegradable in a body fluid, in particular an aqueous body fluid") and Col. 6, Lines 49-54 (stating that, "the rigid or substantially rigid matrix body of the invention can be shared by two or more electrodes ... [and the] combination of two or more electrodes of the invention in a common matrix body is termed 'electrode bundle'")); inserting the bundle or the array into soft tissue (See Schouenborg: Col. 6, Lines 49-52 (stating that, "the rigid or substantially rigid matrix body of the invention can be shared by two or more electrodes... with the aim of disposing a plurality of electrodes in a soft tissue region'")); upon dissolution or swelling of the matrix material determining the position the unique pattern by radiative means, in particular CT or X-ray (See Schouenborg: Col. 11, Lines 18-27 (providing that the, "electrode body ... has a zigzag configuration ... [and] can be inserted into soft tissue while retaining its zigzag body configuration. Within a short time upon insertion the matrix shell ... is dissolved by body fluid ... [while] the electrode ... does however still substantially retain the zigzag configuration in which it had been embedded in the matrix shell ... and in which it had been inserted into the tissue")).
The teachings of Reymers, the teachings of Masmanidis, and the teachings of Schouenborg are considered to be analogous to the claimed invention because they are in the same field of microelectrodes implanted into soft tissue. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Reymers with the teachings of Masmanidis and the teachings of Schouenborg to provide for what is described in claim 4. This is because Masmanidis Column 15, Lines 50-53 describes that using an electrode design described in its disclosure improves the, "probability of detecting a spiking neuron in the vicinity of the probe ... [and that] signals impinging on both sides may be exploited to improve single unit isolation." Furthermore, because Schouenborg Column 2, Lines 12-13 provides the motivation that its disclosed electrode, "can be easily positioned in a desired configuration in a desired location in soft tissue."
Regarding claim 5, Reymers in view of Masmanidis and further in view of Schouenborg teaches the method of claim 4 (See above discussion), wherein the bundle or array comprises three or more microelectrodes, more preferred four or more microelectrodes (See Schouenborg: Col. 6, Lines 49-54 (stating that, "the rigid or substantially rigid matrix body of the invention can be shared by two or more electrodes, even up to hundreds of electrodes ... [and the] combination of two or more electrodes of the invention in a common matrix body is termed 'electrode bundle'")).
The teachings of Reymers, the teachings of Masmanidis, and the teachings of Schouenborg are considered to be analogous to the claimed invention because they are in the same field of microelectrodes implanted into soft tissue. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Reymers with the teachings of Masmanidis and the teachings of Schouenborg to provide for what is described in claim 5. This is because Masmanidis Column 15, Lines 50-53 describes that using an electrode design described in its disclosure improves the, "probability of detecting a spiking neuron in the vicinity of the probe ... [and that] signals impinging on both sides may be exploited to improve single unit isolation." Furthermore, because Schouenborg Column 2, Lines 12-13 provides the motivation that its disclosed electrode, "can be easily positioned in a desired configuration in a desired location in soft tissue."
Regarding claim 6, Reymers in view of Masmanidis teaches the method of claim 1, wherein an electrode body comprises a distal terminal portion (See above discussion), and therefore substantially what is described by claim 6.
However, Reymers in view of Masmanidis fails to teach wherein a non-conducting polymer coat or bulge and a portion free of insulation extending between the proximal end of the coat or bulge and the distal end of the first insulation layer or the insulation layer.
Nevertheless, Schouenborg teaches provided with a non-conducting polymer coat or bulge and a portion free of insulation extending between the proximal end of the coat or bulge and the distal end of the first insulation layer or the insulation layer (See Schouenborg: Col. 3, Lines 43-50 (providing that the, "insulation layer of the electrode body extends preferably from the body's first end to the body's second end, that is, the entire electrode body is insulated ... [so that] along the electrode body passages through the insulation layer to the conducting core, in particular passages disposed about perpendicular to the core")).
The teachings of Reymers, the teachings of Masmanidis, and the teachings of Schouenborg are considered to be analogous to the claimed invention because they are in the same field of microelectrodes implanted into soft tissue. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Reymers with the teachings of Masmanidis and the teachings of Schouenborg to provide for what is described in claim 6. This is because Masmanidis Column 15, Lines 50-53 describes that using an electrode design described in its disclosure improves the, "probability of detecting a spiking neuron in the vicinity of the probe ... [and that] signals impinging on both sides may be exploited to improve single unit isolation." Furthermore, because Schouenborg Column 2, Lines 12-13 provides the motivation that its disclosed electrode, "can be easily positioned in a desired configuration in a desired location in soft tissue."
Regarding claim 9, Reymers in view of Masmanidis and further in view of Schouenborg teaches the method of claim 4 (See above discussion), wherein the matrix is of cylindrical form narrowing towards its distal end (See Schouenborg: Col. 6, Line 67 to Col. 7,  Line 1 (providing that the, "matrix body is of rotationally symmetric form, for instance cylindrical") and Col. 7, Lines 9-12 (stating that, "the electrode bundle matrix body may be tapering in a distal direction so as to form, for instance, a conical or flat triangular terminal distal portion"))
The teachings of Reymers, the teachings of Masmanidis, and the teachings of Schouenborg are considered to be analogous to the claimed invention because they are in the same field of microelectrodes implanted into soft tissue. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Reymers with the teachings of Masmanidis and the teachings of Schouenborg to provide for what is described in claim 9. This is because Masmanidis Column 15, Lines 50-53 describes that using an electrode design described in its disclosure improves the, "probability of detecting a spiking neuron in the vicinity of the probe ... [and that] signals impinging on both sides may be exploited to improve single unit isolation." Furthermore, because Schouenborg Column 2, Lines 12-13 provides the motivation that its disclosed electrode, "can be easily positioned in a desired configuration in a desired location in soft tissue.
Regarding claim 17, Reymers in view of Masmanidis teaches the microelectrode of claim 10 (See above discussion), wherein the electrode body has a thickness of from 5 µm or 8 µm to 25 µm or 50 µm (See Masmanidis: Col. 6, Lines 22-24 (stating that, "[s]ubstrate thickness may be, for example, less than about 150 μm, such as less than about 100 μm, such as less than 50 μm, such as less than 25 μm")), and therefore substantially what is described by claim 17.
However, Reymers in view of Masmanidis fails to teach the metal layer has a thickness of from 2 µm or 5 µm to 15 µm or 30 µm.
Nevertheless, Schouenborg teaches wherein the metal layer has a thickness of from 2 µm or 5 µm to 15 µm or 30 µm (See Schouenborg: Col. 3, Lines 32-34 (providing that the, "thickness of a deposed metallic conductive layer is from 0.1 μm to about 100 μm")).
The teachings of Reymers, the teachings of Masmanidis, and the teachings of Schouenborg are considered to be analogous to the claimed invention because they are in the same field of microelectrodes implanted into soft tissue. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Reymers with the teachings of Masmanidis and the teachings of Schouenborg to provide for what is described in claim 17. This is because Masmanidis Column 15, Lines 50-53 describes that using an electrode design described in its disclosure improves the, "probability of detecting a spiking neuron in the vicinity of the probe ... [and that] signals impinging on both sides may be exploited to improve single unit isolation." Furthermore, because Schouenborg Column 2, Lines 12-13 provides the motivation that its disclosed electrode, "can be easily positioned in a desired configuration in a desired location in soft tissue.
Regarding claim 18, Reymers in view of Masmanidis teaches the microelectrode of claim 10 (See above discussion), and therefore substantially what is described by claim 18.
However, Reymers in view of Masmanidis fails to teach wherein a section has an axial extension of 1 mm or 2 mm or more.
Nevertheless, Schouenborg teaches wherein a section has an axial extension of 1 mm or 2 mm or more (See Schouenborg: Col. 14, Lines 1-2 (clarifying that a, "diameter, such as up to 1.5xl0^-3 m may be used")).
The teachings of Reymers, the teachings of Masmanidis, and the teachings of Schouenborg are considered to be analogous to the claimed invention because they are in the same field of microelectrodes implanted into soft tissue. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Reymers with the teachings of Masmanidis and the teachings of Schouenborg to provide for what is described in claim 18. This is because Masmanidis Column 15, Lines 50-53 describes that using an electrode design described in its disclosure improves the, "probability of detecting a spiking neuron in the vicinity of the probe ... [and that] signals impinging on both sides may be exploited to improve single unit isolation." Furthermore, because Schouenborg Column 2, Lines 12-13 provides the motivation that its disclosed electrode, "can be easily positioned in a desired configuration in a desired location in soft tissue.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Reymers in view of Masmanidis, and further in view of Schouenborg as applied to claim 5 above, and further in view of Mercanzini (US 8,788,064 B2).
Regarding claim 8, Reymers in view of Masmanidis and further in view of Schouenborg teaches the method of claim 5 (See above discussion), and therefore substantially what is described by claim 8.
However, Reymers in view of Masmanidis and further in view of Schouenborg fails to teach wherein all microelectrodes of a bundle or array share a pattern with the same number of sections but differ by the distance between the sections.
Nevertheless, Mercanzini teaches wherein all microelectrodes of a bundle or array share a pattern with the same number of sections but differ by the distance between the sections (See Mercanzini: Col. 20, Lines 30-37 (clarifying that the, "annular patterns of elements can be positioned along the cylinder. For example, the same pattern can be repeated at different distances along the cylinder as measured with respect to an end of the array ... The distance between adjacent annular patterns ... may be uniform. Alternatively or in addition, the distance between adjacent annular patterns ... of the microelectrode array ... may be non-uniform")).
The teachings of Reymers, the teachings of Masmanidis, the teachings of Schouenborg, and the teachings of Mercanzini are considered to be analogous to the claimed invention because they are in the same field of microelectrodes implanted into soft tissue. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Reymers with the teachings of Masmanidis, the teachings of Schouenborg, and the teachings of Mercanzini to provide for what is described in claim 8. This is because Masmanidis Column 15, Lines 50-53 describes that using an electrode design described in its disclosure improves the, "probability of detecting a spiking neuron in the vicinity of the probe ... [and that] signals impinging on both sides may be exploited to improve single unit isolation." Furthermore, this is because Schouenborg Column 2, Lines 12-13 provides the motivation that its disclosed electrode, "can be easily positioned in a desired configuration in a desired location in soft tissue." Also, because Mercanzini Column 2, Lines 29-36 provides that its disclosure addresses, "[d]isadvantages to the current technology ... [including the] extension of operation time by several hours ... complications from bleeding or tissue damage caused by repeated insertion and extraction of test and chronic leads ... [and] that chronic leads are not precisely located at [the] identified target."
Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Reymers in view of Masmanidis as applied to claim 10 above, and further in view of Johnson (US 2005/0065586 A1).
Regarding claim 12, Reymers in view of Masmanidis teaches the microelectrode of claim 10 (See above discussion), and therefore substantially what is described by claim 12.
However, Reymers in view of Masmanidis fails to teach wherein a section is formed by metal particles dispersed in a polymer.
Nevertheless, Johnson teaches wherein a section is formed by metal particles dispersed in a polymer (See Johnson : Para. [0055] (clarifying that, "the tip … may be formed of radiopaque material to permit detection … [and] the radiopaque material may take the form of fine particles suspended in a polymer tube")).
The teachings of Reymers, the teachings of Masmanidis, and the teachings of Johnson are considered to be analogous to the claimed invention because they are in the same field of identifying the disposition of a particular microelectrode implanted into soft tissue. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Reymers with the teachings of Masmanidis and the teachings of Johnson to provide for what is described in claim 12. This is because Masmanidis Column 15, Lines 50-53 describes that using an electrode design described in its disclosure improves the, "probability of detecting a spiking neuron in the vicinity of the probe ... [and that] signals impinging on both sides may be exploited to improve single unit isolation." Furthermore, because Johnson Paragraph [0008] provides that its disclosure provides the advantage of, "traces and contacts [which] may assist in diagnosis and/or detection of bioelectrical signals emitted by organs."
Regarding claim 14, Reymers in view of Masmanidis and further in view of Johnson teaches the microelectrode of claim 12 (See above discussion), wherein a section is of annular form extending around or substantially around the electrode body (See Reymers: Para. [0085] (providing that, "[s]timulations elements ... can comprise an array of two or more electrodes in a linear arrangement, such as a linear array of four stimulation elements"); Fig. 1, Ref. Chars. 115a and 115b (showing the stimulation elements in a two-dimensional representation of an annular form; Provided above) and Fig. 7, Ref. Char. 115).
The teachings of Reymers, the teachings of Masmanidis, and the teachings of Johnson are considered to be analogous to the claimed invention because they are in the same field of identifying the disposition of a particular microelectrode implanted into soft tissue. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Reymers with the teachings of Masmanidis and the teachings of Johnson to provide for what is described in claim 14. This is because Masmanidis Column 15, Lines 50-53 describes that using an electrode design described in its disclosure improves the, "probability of detecting a spiking neuron in the vicinity of the probe ... [and that] signals impinging on both sides may be exploited to improve single unit isolation." Furthermore, because Johnson Paragraph [0008] provides that its disclosure provides the advantage of, "traces and contacts [which] may assist in diagnosis and/or detection of bioelectrical signals emitted by organs."
Claims 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Reymers in view of Masmanidis as applied to claim 10 above, and further in view of Mercanzini.
Regarding claim 19, Reymers in view of Masmanidis teaches a bundle or array comprising two or more microelectrodes of claim 10 (See above discussion), and therefore substantially what is described by claim 19.
However, Reymers in view of Masmanidis fails to teach wherein the patterns differ by the distance of their sections in an axial direction.
Nevertheless, Mercanzini teaches wherein the patterns differ by the distance of their sections in an axial direction (See Mercanzini: Col. 37, Lines 52-62 (providing that, "FIG. 38C, illustrates ... a microelectrode array ... [wherein] two tetrodes ... are embedded within the same stimulation electrode ... The "inner tetrode" ... can have the same, or different microelectrode diameters than the "outer tetrode" ... Other shapes, sizes, and numbers of tetrode elements are possible"); Fig. 38C).
The teachings of Reymers, the teachings of Masmanidis, and the teachings of Mercanzini are considered to be analogous to the claimed invention because they are in the same field of microelectrodes implanted into soft tissue. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Reymers with the teachings of Masmanidis and the teachings of Mercanzini to provide for what is described in claim 19. This is because Masmanidis Column 15, Lines 50-53 describes that using an electrode design described in its disclosure improves the, "probability of detecting a spiking neuron in the vicinity of the probe ... [and that] signals impinging on both sides may be exploited to improve single unit isolation." Furthermore, because Mercanzini Column 2, Lines 29-36 provides that its disclosure addresses, "[d]isadvantages to the current technology ... [including the] extension of operation time by several hours ... complications from bleeding or tissue damage caused by repeated insertion and extraction of test and chronic leads ... [and] that chronic leads are not precisely located at [the] identified target."
Regarding claim 22, Reymers in view of Masmanidis and further in view of Mercanzini teaches use of the bundle or array of claim 19 (See above discussion) for implantation into soft tissue, in particular nervous or endocrine tissue (See Reymers: Para. [0006] (clarifying that its disclosure regards, "selecting a target volume of brain tissue … [and] identifying at least one proposed trajectory for placement of the first stimulation lead based on the target volume and the at least one avoidance volume")).
The teachings of Reymers, the teachings of Masmanidis, and the teachings of Mercanzini are considered to be analogous to the claimed invention because they are in the same field of microelectrodes implanted into soft tissue. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Reymers with the teachings of Masmanidis and the teachings of Mercanzini to provide for what is described in claim 22. This is because Masmanidis Column 15, Lines 50-53 describes that using an electrode design described in its disclosure improves the, "probability of detecting a spiking neuron in the vicinity of the probe ... [and that] signals impinging on both sides may be exploited to improve single unit isolation." Furthermore, because Mercanzini Column 2, Lines 29-36 provides that its disclosure addresses, "[d]isadvantages to the current technology ... [including the] extension of operation time by several hours ... complications from bleeding or tissue damage caused by repeated insertion and extraction of test and chronic leads ... [and] that chronic leads are not precisely located at [the] identified target."
Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Reymers in view of Masmanidis, and further in view of Mercanzini as applied to claim 19 above, and further in view of Schouenborg.
Regarding claim 20, Reymers in view of Masmanidis and further in view of Mercanzini teaches the bundle or array of claim 19 (See above discussion), and therefore substantially what is described by claim 20.
However, Reymers in view of Masmanidis and further in view of Mercanzini fails to teach a matrix of a material dissolvable or swellable in aqueous body fluid.
Nevertheless, Schouenborg teaches comprised by a matrix of a material dissolvable or swellable in aqueous body fluid (See Schouenborg: Col. 3, Lines 57-67 (providing that to, "facilitate insertion into tissue the electrode of the invention is at least partially embedded in a rigid or substantially rigid body of a biocompatible matrix material ... [and the] matrix body comprises or consists of a solid matrix material that is soluble or biodegradable in a body fluid, in particular an aqueous body fluid") and Col. 6, Lines 49-54 (stating that, "the rigid or substantially rigid matrix body of the invention can be shared by two or more electrodes ... [and the] combination of two or more electrodes of the invention in a common matrix body is termed 'electrode bundle'")).
The teachings of Reymers, the teachings of Masmanidis, the teachings of Mercanzini, and the teachings of Schouenborg are considered to be analogous to the claimed invention because they are in the same field of microelectrodes implanted into soft tissue. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Reymers with the teachings of Masmanidis, the teachings of Mercanzini, and the teachings of Schouenborg to provide for what is described in claim 20. This is because Masmanidis Column 15, Lines 50-53 describes that using an electrode design described in its disclosure improves the, "probability of detecting a spiking neuron in the vicinity of the probe ... [and that] signals impinging on both sides may be exploited to improve single unit isolation." Furthermore, this is because Mercanzini Column 2, Lines 29-36 provides that its disclosure addresses, "[d]isadvantages to the current technology ... [including the] extension of operation time by several hours ... complications from bleeding or tissue damage caused by repeated insertion and extraction of test and chronic leads ... [and] that chronic leads are not precisely located at [the] identified target." Also, because Schouenborg Column 2, Lines 12-13 provides the motivation that its disclosed electrode, "can be easily positioned in a desired configuration in a desired location in soft tissue."
Regarding claim 21, Reymers in view of Masmanidis further in view of Mercanzini and further in view of Schouenborg teaches the bundle or array of claim 20 (See above discussion), wherein the matrix is of cylindrical form having a proximal end and a distal end towards which it is narrowing (See Schouenborg: Col. 6, Line 67 to Col. 7,  Line 1 (providing that the, "matrix body is of rotationally symmetric form, for instance cylindrical") and Col. 7, Lines 9-12 (stating that, "the electrode bundle matrix body may be tapering in a distal direction so as to form, for instance, a conical or flat triangular terminal distal portion")).
The teachings of Reymers, the teachings of Masmanidis, the teachings of Mercanzini, and the teachings of Schouenborg are considered to be analogous to the claimed invention because they are in the same field of microelectrodes implanted into soft tissue. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Reymers with the teachings of Masmanidis, the teachings of Mercanzini, and the teachings of Schouenborg to provide for what is described in claim 21. This is because Masmanidis Column 15, Lines 50-53 describes that using an electrode design described in its disclosure improves the, "probability of detecting a spiking neuron in the vicinity of the probe ... [and that] signals impinging on both sides may be exploited to improve single unit isolation." Furthermore, this is because Mercanzini Column 2, Lines 29-36 provides that its disclosure addresses, "[d]isadvantages to the current technology ... [including the] extension of operation time by several hours ... complications from bleeding or tissue damage caused by repeated insertion and extraction of test and chronic leads ... [and] that chronic leads are not precisely located at [the] identified target." Also, because Schouenborg Column 2, Lines 12-13 provides the motivation that its disclosed electrode, "can be easily positioned in a desired configuration in a desired location in soft tissue."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRENTON D. HATHERILL whose telephone number is (571) 272-5406. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER KOHARSKI can be reached on (571) 272-7230. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.



/Trenton D. Hatherill/Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793